Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6, 8-12, 14-14, 18-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Action dated 12/16/20 it was noted that Claims 10-12, 14-15, and 21 were allowable, for the reasons stated therein.  These Claims remain allowed.  Claim 22 was objected to as being dependent upon a rejected base claim, but as comprising allowable subject matter if fully incorporated into a rejected base claim, for the reasons stated in said Action.  The limitations of former Claim 22, now canceled, have been fully incorporated into Claims 1 and 18. None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 10 and 18 .  
 As such Claims 1, and 18, and the claims which depend therefrom, are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/20/2021